DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority/Benefit
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Election/Restrictions
Applicant’s election of the invention of Group 1 and the species of CRF4 in the reply filed on 11/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of the Claims
Claims 1-19 are pending.
Claims 4, 13-19 are withdrawn as being directed to a non-elected invention or species.
Claims 1-3, 5-12 are examined herein.
Claim Rejections - 35 USC § 112
Claims 1-3, 5, 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the steps of the recited process using mutations or RNAi technologies directly targeting CRF4, does not reasonably provide enablement for over or under-expressing CRF4 as encompassed by the scope of the claims.   
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
	Applicant claims a method for modulating Nitrogen (N) uptake, assimilation and/or usage in plant cell or a plant comprising over-expressing or under-expressing one or more transcription factors (TFs) selected from a group including CRF4.  
	Applicant teaches how CRF4, a transcription factor, regulates expression of another set of genes, that in turn regulate other genes.  (Summarized in Specification p. 7-9, Figures 6, 9, 10, 12).  Applicant teaches direct overexpression of CRF4 by operatively linking the coding sequence of CRF4 to a heterologous promoter.  The art (for example, Hallmark, et al. (Plant Science 289 (2019): 110251) teaches that CRF4 is regulated by both nitrogen and temperature stimuli, operating downstream of the cold-response network.  (p. 3 left col. ¶ 1, p. 4 left col. ¶ 2). 
	Applicant does not teach how to regulate expression of CRF4 as encompassed by the scope of the claims without undue experimentation.  The claims encompass over- or under-expressing CRF4 by means which are reasonably interpreted to include modulating upstream regulators of CRF4, possibly in the cold or nitrogen sensing pathways.  Those upstream regulators are not taught by the prior art and as such they are unpredictable.  It would require undue trial and error experimentation to identify those upstream regulators and determine their modes of function.  The limited working 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwack et al. (Plant cell reports 35.3 (2016): 573-584) taken with evidence of the instant disclosure.
Applicant claims  a method for modulating Nitrogen (N) uptake, assimilation and/or usage in plant cell or a plant comprising over-expressing or under-expressing 
Zwack, et al. discloses methods of producing Arabidopsis thaliana plants with altered CRF expression wherein CRF4 is both overexpressed under the control of a 35S promoter and repressed by knockout mutation.  (p. 578 left col. ¶ 3).  Arabidopsis thaliana, having flowers, reasonably reads on being an ornamental plant.  The instant disclosure provides evidence that decreasing CRF4 levels will cause increased N uptake and/or assimilation in the plant, and as such this trait is deemed inherent to the plants disclosed by Zwack, et al.  As such, the prior art anticipated the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zwack et al. (Plant cell reports 35.3 (2016): 573-584) in view of Xu et al. (Scientific reports 6.1 (2016): 1-14) taken with evidence of the instant disclosure. 
Applicant claims  a method for modulating Nitrogen (N) uptake, assimilation and/or usage in plant cell or a plant comprising over-expressing or under-expressing one or more transcription factors (TFs) selected from the group consisting of CRF4, SNZ, CDF1, HH05, HH06, PHL1, HH03, ZFP4, HHO2, ERF056, HB6, ASR3, GATA17, HYH, LBD38, GATA17L, BEE2, ERF060, NAC4/NAC080, TGA4, C2H2, bZIP3, bZIP1, COLS, HSFB2A and TGA1 (Claim 1), wherein the TF is CRF4 and the CRF4 is under-expressed, wherein under-expression of CRF4 results in increased N uptake and/or assimilationin the plant (Claim 2), the method of claim 2, wherein underexpressing CRF4 comprises disrupting a polynucleotide sequence that encodes or controls expression of the CRF4, or inhibiting translation of an mRNA that encodes CRF4 (Claim 6), the method of claim 6, wherein disrupting the polynucleotide comprises editing a segment of a CRF4 gene, or comprises RNA interference (RNAi)-mediated targeting of mRNA encoding CRF4 (Claim 7), the method of claim 7, wherein the editing comprises Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) editing of the 
Zwack, et al. teaches methods of producing Arabidopsis thaliana plants with altered CRF expression wherein CRF4 is both overexpressed under the control of a 35S promoter and repressed by knockout mutation.  (p. 578 left col. ¶ 3).  The instant disclosure provides evidence that decreasing CRF4 levels will cause increased N uptake and/or assimilation in the plant, and as such this trait is deemed inherent to the plants disclosed by Zwack, et al.  
Zwack, et al. does not teach that the CRF4 gene expression was decreased by use of RNAi with microRNA or an shRNA targeted to CRF4 sequences or CRISPR/Cas9 systems targeting CRF4 sequences.  
Xu et al. teaches methods of silencing GhPEPC1, a cotton soli biosynthesis gene, by use of RNAi (with the pHellsgate vectors that produce shRNAs for silencing) (p. 10 ¶ 6) and that CRISPR/Cas9 directed mutation systems can also be used to downregulate genes in plant systems. (p. 10 ¶ 1).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the methods of Zwack, et al. for producing plants with reduced CRF4 expression by using RNAi with microRNA or an shRNA targeted to CRF4 sequences or CRISPR/Cas9 systems targeting CRF4 sequences as taught by Xu et al.  One having ordinary skill in the art would have been motivated to do so because the .
Claims 1-2, 5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zwack et al. (Plant cell reports 35.3 (2016): 573-584) in view of Compton, M. A. "Cytokinin Response Factor4: a role in development during cold stress in Arabidopsis thaliana." (2012) taken with the evidence of the instant disclosure.  
Applicant claims  a method for modulating Nitrogen (N) uptake, assimilation and/or usage in plant cell or a plant comprising over-expressing or under-expressing one or more transcription factors (TFs) selected from the group consisting of CRF4, SNZ, CDF1, HH05, HH06, PHL1, HH03, ZFP4, HHO2, ERF056, HB6, ASR3, GATA17, HYH, LBD38, GATA17L, BEE2, ERF060, NAC4/NAC080, TGA4, C2H2, bZIP3, bZIP1, COLS, HSFB2A and TGA1 (Claim 1), wherein the TF is CRF4 and the CRF4 is under-expressed, wherein under-expression of CRF4 results in increased N uptake and/or assimilationin the plant (Claim 2), the method of any one of claims 2 to 4, wherein the plant is exposed to low N environment (Claim 5), the method of any of claims 1 to 4, or 6 to 10, wherein the plant is a species of woody, ornamental, decorative, crop, cereal, fruit, or vegetable plant (Claim 11), the method of claim 11, wherein the plant is a species of a genus selected from the group consisting of. Acorus, Aegilops, Allium, Amborella, Antirrhinum, Apium, Arachis, Beta, Betula, Brassica, Capsicum, Ceratopteris, Citrus, Cryptomeria, Cycas, Descurainia, Eschscholzia, Eucalyptus, Glycine, Gossypium, Hedyotis, Helianthus, Hordeum, Ipomoea, Lactuca, Linum, 
Applicant provides as follows with respect to a low nitrogen environment:  The term "low nitrogen environment" as used in this disclosure means nutrient environment (such as soil or hydroponics) having 1 mM or less nitrogen (N), supplied as nitrate and/or ammonia.  (Specification p. 27)
Zwack, et al. teaches methods of producing Arabidopsis thaliana plants with altered CRF expression wherein CRF4 is both overexpressed under the control of a 35S promoter and repressed by knockout mutation.  (p. 578 left col. ¶ 3).  The instant disclosure provides evidence that decreasing CRF4 levels will cause increased N uptake and/or assimilation in the plant, and as such this trait is deemed inherent to the plants disclosed by Zwack, et al.  
Zwack, et al. does not teach that the plant was one selected from the group of plants in Claim 12, including Lycopersicon plants.  
Compton teaches overexpressing and mutating CRF4 in Arabidopsis to examine the effects of expression of CRF4 on cold stress responses, similar to what was taught by Zwack, et al. Compton teaches that overexpression of CRF4 appeared to improve cold tolerance.  (p. 42-43).  Compton further teaches that tomato (a Lycopersicon plant) has an ortholog to the CRF4 gene of Arabidopsis and that it responds to cold stress.  (p.  there should be further examination of the CRF family of proteins in cold stress beyond Arabidopsis in plants such as tomato. (p. 46).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the methods of Zwack et al. (and Compton for that matter) to suppress CRF4 expression in a plant such as tomato.   It would have been prima facie obvious to do so because Compton explicitly suggests that there should be further examination of the CRF family of proteins in cold stress beyond Arabidopsis in plants such as tomato.  In view of the teachings of Compton and Zwack et al., it would have been obvious to over and under-express CRF4 in tomato to test the effects on cold stress responses.  As such the claims are obvious in view of the teachings of the prior art.
Finally, it would have been obvious to expose the plants of Zwack et al. or Compton to a low N environment.  Claim 5 requires mere exposure of any length of time to any low N nutrient environment.  Such environments would be routinely encountered in growing both Arabidopsis and tomato plants being grown to examine cold stress response – for example putting the plant into a hydroponic system before the addition of nitrogen fertilizers.  
Conclusion
No claims are allowed.
	Claim 3 appears to be free of the prior art.  The closest prior art is Zwack, et al. (Plant cell reports 35.3 (2016): 573-584), but Zwack, et al. does not disclose teach or otherwise render obvious the combination of limitations as required by the claim.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES LOGSDON/Examiner, Art Unit 1662